In a proceeding, inter alia, to invalidate a petition designating James P. McCall as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Republican Party as its candidate for the public office of District Attorney, the appeal, as limited by the brief, is from so much of a judgment of the Supreme Court, Kings County (Garry, J.), dated August 2, 1993, as denied the applications of Joseph P. Grancio, Gustav Coffinas, Arthur Bramwell, and Gladys Pemberton, to direct that the voters of the Republican Party be afforded the opportunity to ballot at the Republican Party primary election for the public office of Kings County District Attorney.